Citation Nr: 0113783	
Decision Date: 05/16/01    Archive Date: 05/23/01	

DOCKET NO.  98-03 798A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Whether the reduction of the assigned rating for the 
veteran's service-connected residuals of a fracture of the 
right metacarpal (major), from 10 percent to noncompensable, 
was proper.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



INTRODUCTION

The veteran had active military service from August 1994 to 
September 1995.

This matter arises from a June 1998 rating decision rendered 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Cleveland, Ohio.  Following compliance with the 
procedural requirements set forth in 38 U.S.C.A. § 7105 (West 
1991), the case was forwarded to the Board of Veterans' 
Appeals (Board) for appellate consideration.

This case previously was remanded to the RO in April 2000 
because the veteran had requested a video-conference hearing 
before the Board.  Such a hearing was scheduled for March 7, 
2001; however, the veteran did not appear as scheduled.  
Moreover, she did not indicate a desire to have the hearing 
rescheduled.  Absent such a request, the Board will proceed 
as though the veteran's request for a video conference 
hearing had been withdrawn.  See 38 C.F.R. § 20.702(d) 
(2000).


FINDINGS OF FACT

1.  The 10 percent evaluation assigned for the residuals of a 
fracture of the right fifth metacarpal (major) had been in 
effect for less than five years at the time of the RO's June 
1998 reduction.

2.  A VA examination conducted in February 1998, and VA 
medical treatment performed in September 1998, indicated that 
the residuals of a fracture of the veteran's right fifth 
metacarpal (major) had improved.


CONCLUSION OF LAW

The criteria for a reduction in the evaluation assigned for 
the veteran's residuals of a fracture of the right fifth 
metacarpal (major) from 10 percent to no percent have been 
met.  38 C.F.R. §§ 3.105(e), 3.344(c), 4.1, 4.2, 4.10, 4.13, 
4.40-4.45, 4.71a, Diagnostic Code (DC) 5227 (2000); Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board notes that effective 
November 9, 2000, the Veterans Claims Assistance Act of 2000 
was signed into law.  See Pub. L. No. 106-475, 114 stat. 2096 
(2000) (VCAA).  This law sets forth requirements for 
assisting a claimant in developing the facts pertinent to her 
claim.  Although this law was enacted during the pendency of 
this appeal, and thus, has not been considered by the RO, the 
Board finds that there has been no prejudice to the veteran 
in this appeal.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).  In this regard, the veteran was provided adequate 
notice as to the evidence needed to substantiate her claim.  
Moreover, the RO has made satisfactory efforts to ensure that 
all relevant evidence has been associated with the claims 
file.  The veteran was afforded a VA medical examination, was 
given an opportunity to submit additional evidence in support 
of her claim, and was afforded a personal hearing at the RO.  
In short, The Board concludes that the duty to assist has 
been satisfied, as well as the duty to notify the veteran of 
the evidence needed to substantiate her claim, and the Board 
will proceed with appellate disposition on the merits.

The veteran contends that the RO, in its June 1998 rating 
decision, improperly reduced the 10 percent evaluation 
assigned for her service-connected residuals of a fracture of 
the right fifth metacarpal (major) to no percent.  The 
veteran contends that this disability has not improved and, 
therefore, that the 10 percent evaluation should be restored, 
effective the date of the reduction.  She cites pain, 
swelling, and fatigue of the right hand in support thereof.

The facts in this case are as follows.  The veteran was 
afforded a VA physical examination of her right hand in 
November 1995.  At that time, she complained of constant pain 
and swelling of the right hand.  She indicated that the pain 
radiated up to the forearm, that she was unable to use her 
right hand to grasp properly, and that she experienced 
numbness in the right hand.  The examiner observed a scar on 
the dorsum of the right hand in the distal portion of the 
right fifth metacarpal.  Swelling and deformity over the 
dorsum of the right hand in the region of the fifth 
metacarpal was observed, as was marked tenderness over the 
fifth metacarpal bone on palpation.  Numbness to pinprick 
over the dorsum of the 4th and 5th fingers and the dorsum of 
the right hand over the fifth metacarpal bone also was 
observed.  The veteran was not able to oppose the tip of the 
right fifth finger to the median transverse fold of the palm 
of the right hand.  Although strength in the right hand was 
fairly good, the veteran was unable to use the fifth finger 
during the grasping process.  X-rays of the right hand 
revealed a deformity of the fifth metacarpal bone due to an 
old healed fracture.  Based upon that information, a 
10 percent disability evaluation was assigned.

The veteran again was afforded a VA physical examination in 
February 1998.  The examiner noted history of surgery to the 
right fifth metacarpal following a fracture while the veteran 
was in service.  The fracture had been pinned, and the pins 
had later been pulled.  The veteran indicated that she 
occasionally gets a little bit of aching pain in the right 
hand over the right knuckle that is accompanied by occasional 
swelling.  However, she was able to use the right hand 
normally; she could grip, grasp, and otherwise use the right 
hand with normal dexterity.  The examiner observed a scar 
dorsally over the fifth metacarpal that was nontender.  
Swelling was apparent.  Normal flexor and extensor function 
of the right fifth finger was observed, and the veteran was 
able to oppose her right fifth finger to her palm in a normal 
fashion.  She had excellent strength and full range of motion 
in the right finger without restriction.  X-rays reflected an 
old fracture involving the midshaft of the right fifth 
metacarpal without any sign of dislocation.

The veteran received VA outpatient treatment for her right 
hand in September 1998.  She complained of intermittent 
dorsal pain and swelling while working, but still was able to 
work well as a machinist.  A small dorsal ulnar prominence 
was present, but was nontender.  The veteran had full active 
and passive motion of the right hand.  Mild dorsal/ulnar 
angulation of the right fifth metacarpal was noted, and the 
examiner diagnosed overuse inflammation around the prominence 
for which anti-inflammatory medication was prescribed.

The veteran testified at a personal hearing at the RO in 
December 1998.  She indicated that she experiences swelling 
and pain in the right hand on a daily basis and that she had 
missed approximately one week from work during the prior 
eight months because of symptomatology associated with the 
right hand.  She confirmed that she takes Naproxen daily 
because of symptomatology associated with her right hand.

Disability evaluations are determined by evaluating the 
extent to which the veteran's service-connected disability 
adversely affects her ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
the symptomatology with the criteria set forth in VA's 
Schedule for Rating Disabilities.  See 38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.10.  In addition, 
specific requirements must be met in order for VA to reduce 
evaluations of certain service-connected disabilities.  See 
38 C.F.R. § 3.344; see also Doffelmeyer v. Derwinski, 2 Vet. 
App. 277 (1992).  These requirements apply to ratings which 
have continued for long periods of time at the same level 
(five years or more), and do not apply to disabilities which 
have not become stabilized or which are likely to improve.  
See 38 C.F.R. § 3.344(c).  The Board notes that the 
provisions of 38 C.F.R. § 3.344(a) and (b) do not apply to 
this case because the 10 percent rating for the veteran's 
service-connected residuals of a fracture of the right fifth 
metacarpal, in effect from September 1995 to September 1998, 
had been in effect for less than five years.  However, in any 
disability rating-reduction case, regardless of whether the 
rating has been in effect for five years or more, certain 
general regulations need to be considered.  Specifically, it 
is necessary to ascertain, based upon a review of the entire 
recorded history of the condition, whether the evidence 
reflects an actual change in disability and whether 
examination reports reflecting change are based upon thorough 
examinations.  In addition, it must be determined that an 
improvement in a disability has actually occurred and that 
such improvement actually reflects an improvement in the 
veteran's ability to function under the ordinary conditions 
of life and work.  See Brown v. Brown, 5 Vet. App. 413, 420-
421 (1993) (citing 38 C.F.R. §§ 4.1, 4.2, 4.10, and 4.13).  
See also 38 C.F.R. § 3.344(c) (authorizing reduction of a 
rating in effect for less than five years on the basis of 
examination disclosing improvement).

The veteran's service-connected residuals of a fracture of 
the right fifth metacarpal have been evaluated under the 
provisions of 38 C.F.R. § 4.71a, DC 5227.  Therein, ankylosis 
of a finger other than the middle finger, index finger, or 
thumb, shall be rated as noncompensable.  Alternatively, a 
compensable evaluation under 38 C.F.R. § 4.71a, DC 5156 is 
warranted only if extremely unfavorable ankylosis is present.  
The record does not demonstrate the presence of ankylosis to 
any degree.  Moreover, there does not appear to be any 
compromise of function of the right hand, notwithstanding the 
veteran's complaints of periodic pain and swelling.  See 38 
C.F.R. § 4.73, DC 5309 (2000).  As such, a compensable 
evaluation is not warranted under the latter DC.  Thus, the 
reduction in the disability evaluation for the veteran's 
service-connected residuals of a fracture of the right fifth 
metacarpal from 10 percent to no percent was not 
inappropriate.

As a final matter, the Board notes that when any change in 
evaluation is contemplated by the RO, the RO should be 
certain that there has been an actual change in condition, 
rather than a difference in thoroughness of the examination 
or in use of descriptive terms.  See 38 C.F.R. § 4.13.  The 
veteran has contended that her most recent VA physical 
examination conducted in September 1998 was inadequate  
However, a review of the report of that examination indicates 
that the examination was thorough.  Moreover, the RO 
considered the report of the veteran's VA outpatient 
treatment conducted in September 1998, as well.  Together, 
these represent findings as thorough in nature as those 
reported during the veteran's November 1995 VA examination; 
the latter resulted in the 10 percent evaluation previously 
assigned.  In light of the fact that the February 1998 
physical examination and the report of the veteran's 
September 1998 VA outpatient treatment indicate an 
improvement in symptomatology associated with the residuals 
of the veteran's service-connected fracture of the right 
fifth metacarpal (major), the Board finds that there has been 
an actual change in that condition, and that the RO was 
warranted in reducing the evaluation assigned for that 
disability from 10 percent to no percent.  Therefore, the 
Board finds that the criteria for a reduction in the 
evaluation of the veteran's residuals of a fracture of the 
right fifth metacarpal have been met, and the appeal is 
denied.


ORDER

As the reduction in the evaluation assigned for the veteran's 
service-connected residuals of a fracture of the right fifth 
metacarpal from 10 percent to no percent was warranted, 
restoration of the 10 percent evaluation previously in effect 
is denied.



		
	JOHN R. PAGANO
	Acting Member, Board of Veterans' Appeals



 

